Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered August 2, 2002, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Douglass, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that it was reversible error for the hearing court to deny that branch of his omnibus motion which was to suppress identification testimony. Any error in the admission of the testimony regarding the showup that followed the defendant’s brief detention was harmless beyond a reasonable doubt in light of the overwhelming evidence of the defendant’s guilt, which included the in-court identification of the defendant by two eyewitnesses (see People v Harris, 80 NY2d 796, 798 [1992]; People v Owens, 74 NY2d 677, 678 [1989]; People v Dell, 11 AD3d 631, 632 [2004], lv denied 4 NY3d 762 [2005]). Adams, J.P., Krausman, Rivera and Fisher, JJ., concur.